Warner, Chief Justice.
This case came before the court below on a certiot'ctri from a justice court, on the hearing of which the court overruled. *113the grounds taken in the certiorari and dismissed it; whereupon the plaintiffs excepted. It appears from the record that two attachments in favor of the plaintiffs therein had been levied on two sewing machines, as the property of one Fitzgerald, which were claimed by Howard & Soule as their property. On the trial of the claim in the justice court, the property levied on was found subject to the attachments. On examining the evidence had on the trial in the justice court, there is nothing going to show that the sewing machines were the property of Fitzgerald, but on the contrary the evidence is quite clear that the machines were not his property. In our judgment the court erred in not sustaining the certiorari and ordering a new trial.
Let the judgment of the court below be reversed.